DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/28/2022 with respect to 35 U.S.C. 101 have been fully considered and are persuasive with respect to Claim 1, and similarly to Claim 20.  Therefore the 35 U.S.C. 101 rejection towards Claims 1 and 20 are withdrawn. However, the examiner notes Claim 13 does not contain the limitations, features, and/or elements as noted in Claim 1, i.e. - creating a digital card accessible from a digital wallet of an electronic user device as noted in Applicant’s remarks; therefore rejection is maintained.  Further Applicant’s have not provided any further remarks directed to Claim 13; therefore the examiner cannot respond accordingly.    Inasmuch, the examiner Claim 13 is directed towards mental process/certain methods of organizing human activity, does not integrate into a practical application, and does not contain significantly more as per the 35 U.S.C. 101 rejection provided below.
Applicant's arguments filed on 6/28/2022 with respect to 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection for Claims 1 and 19.  Further, Claim 13 does not contain such amended features as argued by Applicant (i.e., with respect to Claim 1). Further as a matter of note, Claim 13 is rejected under the references of Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1) and Applicant’s have not provided any remarks directed towards such references; therefore the examiner cannot respond accordingly.  Inasmuch, the rejection of Claim 13 has been updated to account for the amendments presented. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites concepts of performing a group transaction.
	More specifically:
Claim 13,
A method of performing a group transaction, the method comprising: 
forming a group using a group transaction application, wherein the group comprises a plurality of group users, each of the plurality of group users 
receiving transaction data from a merchant, wherein the transaction data identifies a plurality of items for purchase and a cost of each item; 
displaying 
selecting, by a first group user of the plurality of group usersthe plurality of items  for payment by the first group user using an account of the first group user; 
and paying the merchant the cost of the items selected, wherein the paying to the merchant includes transferring an amount of   from the account of the first group user to a separate account of the merchant.
The examiner notes the steps as recited in Claim 13 recites forming a group using a group transaction application, wherein the group comprises a plurality of group users;  receiving transaction data from a merchant, wherein the transaction data identifies items for purchase and a cost of each item; “displaying” transaction data,  selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user; and  paying the merchant the cost of the items selected using the account of the first group user. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., group transaction application and electronic devices w/ memory and display).  More specifically, the examiner notes that the concepts of recited above are steps the human mind can perform with the aid of pencil and paper (i.e., a group of people manually forming a group, receiving a receipt, and manually displaying/selecting/paying items amongst the group members). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 13 recites an abstract idea. 
Further, Claim 13 can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. Accordingly, the Claim 13 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of group transaction application and electronic devices w/ memory and display.  This elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic application that links to other devices for displaying and performing functions). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of group transaction application and electronic devices w/ memory and display to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
Regarding Claim(s) 14-17 and 19; these claims recites limitations that further define the same abstract idea as noted in Claim 13 respectfully, Therefore they are considered patent ineligible for the reasons given above.  
Further, concepts of NFC in Claim 15 and 16  are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., generic network communication).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself as the examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
Further, concepts of commenting/reviewing in Claim 19 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., recordkeeping/storing).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself as the examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
The claim is not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teckchandani (US 2010/0121745 A1) in view of Sharma (US 2018/0082283 A1) and Sivaraman (US 9,990,620 B2).

Regarding Claim 1, and similarly Claim 20,
Teckchandani teaches method of performing a group transaction (Abstract), the method comprising: 
forming a group using a group transaction application, wherein the group comprises a plurality of group users ([0018] - In one aspect, the user group 102 comprises a group of users 102a, 102b, 102c, which may be referred to as members of the user group 102. Each member of the user group 102 joins the user group 102, and the user group 102 makes purchases, makes payments, pays bills, pays invoices, etc. as a group, wherein the payment is split, shared, or divided among each member of the group according to predetermined parameters, such as a predetermined amount, portion, or percentage. Further scope related to splitting, sharing, or dividing of payments for purchases is described in greater detail herein and [0019] - Each client device 120, in one embodiment, includes a user interface application 122, which may be utilized by one or more members of the user group 102 to conduct financial transactions with the service provider server 180 over the network 160. For example, the user interface application 122 may be implemented as a group accounting application to track, manage, and store information related to shared expenses among members of the user group 102 over the network 160. In one aspect, these shared expenses may be directly and/or automatically debited from a user group account and/or each member's personal user account via the user interface application 122), each of the plurality of group users having an associated electronic device configured to access the group transaction application ([0017] - Each of the client devices 120, in various embodiments, may be implemented using any appropriate combination of hardware and/or software configured for wired and/or wireless communication over the network 160. In various examples, each of the client devices 120 may be implemented as one or more personal computers of a user group 102 (e.g., a group of users 102a, 102b, 102c) in communication with the network 160, such as the Internet. and [0019] - Each client device 120, in one embodiment, includes a user interface application 122, which may be utilized by one or more members of the user group 102 to conduct financial transactions with the service provider server 180 over the network 160. For example, the user interface application 122 may be implemented as a group accounting application to track, manage, and store information related to shared expenses among members of the user group 102 over the network 160. In one aspect, these shared expenses may be directly and/or automatically debited from a user group account and/or each member's personal user account via the user interface application 122);
each of the plurality of group users, contributing, via the group transaction application, an amount of electronic currency to a group fund associated with the group, wherein the group fund is configured to store the electronic currency ([0017] and [0019] - Each client device 120, in one embodiment, includes a user interface application 122, which may be utilized by one or more members of the user group 102 to conduct financial transactions with the service provider server 180 over the network 160. For example, the user interface application 122 may be implemented as a group accounting application to track, manage, and store information related to shared expenses among members of the user group 102 over the network 160. In one aspect, these shared expenses may be directly and/or automatically debited from a user group account and/or each member's personal user account via the user interface application 122 and [0032] – process online financial transactions and hare payment for purchases (i.e., as constructed a form of electronic currency) and [0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases); 
...
one of the plurality of group users initiating, via the group transaction application, a process to obtain authorization for the payment ([0017] and [0019] and [0040] - In one implementation, the service provider server 180 is adapted to receive a group transaction request from the user group 102 via the network 160 (block 310). In various implementations, the group transaction request may be received from any member of the user group 102 via the client device 120 over the network 160), the payment comprising:
transmitting a respective... fund request... to each of the... plurality of group users, wherein each of the respective the group fund requests seek authorization from each of the plurality of group user to use at least a portion of the electronic currency of the group fund to make the payment  ([0017] and [0019] and [0032] and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests.); and 
receiving authorization from each of the plurality of group users to use at least a portion of the electronic currency of the group fund to make the payment, and completing the payment... facilities a transfer of at least a portion of the electronic currency from the group fund to a separate fund of the payee  ([0017] and [0019] [0030] and and [0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests and [0044] - In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from the user group account or each member's own personal user account based on authorization parameters as provided by each member in the group information).
Teckchandani fails to explicitly disclose 
creating a digital card associated with the group fund, wherein the digital card is transferred to and access via a digital wallet of at least one electronic device of at least one of the group users, the digital card is configured to facilitate payment to a payee; 
transmitting a group fund request, via the group transaction application..., to each of the associated electronic devices of the plurality of group users...;
completing the payment using the digital card, wherein the digital card facilitates... 
However, in an analogous art, Sharma teaches:
creating a digital card associated with the group fund, wherein the digital card is transferred to and access via a digital wallet of at least one electronic device of at least one of the group users, the digital card is configured to facilitate payment to a payee (Sharma, [0088] - The card association entity 114 processes the indication of approval or rejection of the registration and, if the card owner approved the registration, generates a registration key which uniquely represents the registration of the new payment card as a shared payment card in respect of the user 101 (at step 508) and [0089] - The shared payment card list data is transferred from the card association entity 114 to the user mobile device 102 in encrypted form on request by the SCP application. The logic module 122 determines the frequency with which the shared payment card list requests are sent to the card association entity 114. In the described embodiments, a shared payment card list request is transmitted when the user 101 opts to select a payment card in order to ensure that the payment cards presented to the user 101 accurately reflect all the shared payment cards which are registered with respect to the user 101 at that particular time. In other embodiments, the logic module 120 may schedule periodic updates of the shared payment card list at various times when the user 101 is using the SCP application. The logic module 120 directs the transfer of the shared payment card list from the communication module 124 to the card management module 126. The card management module 126 decrypts the shared payment card list data and generates, for each shared payment card, payment card data representing the payment card and the associated payment account of the card owner);
completing the payment using the digital card, wherein the digital card facilitates [the transaction] (Sharma, [0091]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma to the group fund and completing payment of Teckchandani to include creating a digital card associated with the group fund, wherein the digital card is transferred to and access via a digital wallet of at least one electronic device of at least one of the group users, the digital card is configured to facilitate payment to a payee and completing the payment using the digital card, wherein the digital card facilitates [the transaction]
One would have been motivated to combine the teachings of Sharma to Teckchandani to do so as it provides / allows a person to share access to their payment account with one or more other individuals (Sharma, [0061]).
However, in an analogous art, Sivaraman teaches:
transmitting a group fund request, via the group transaction application..., to each of the associated electronic devices of the plurality of group users (Sivaraman, FIG. 2).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sivaraman to the fund request of Teckchandani and Sharma to include transmitting a group fund request, via the group transaction application..., to each of the associated electronic devices of the plurality of group users
One would have been motivated to combine the teachings of Sivaraman to Teckchandani and Sharma to do so as it provides / allows sharing mobile payments among users (Sivaraman, col. 1, lines 15-18).
Regarding Claim 2, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
Teckchandani further discloses transmitting a second respective group fund request... to each of the... plurality of group users, wherein each of the respective second group fund requests seeks a second authorization from each of the plurality of group users to use at least a portion of the electronic currency of the group fund to make a second payment ([0019] and [0039] - In various aspects, the service provider server 180 is adapted to receive and process various types of group transaction requests (e.g., bill payment requests, invoice payment requests, expense payment requests, group purchase requests, etc.) via the network 160 between one or more members of the user group 102 and merchant servers 140 and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests); and 
receiving the second authorization from each of the plurality of group users to use the group fund to make the second payment, and completing the second payment ...facilitates a transfer of at least a portion of the electronic currency from the group fund to a separate fund of the payee ([0019] and [0039] - In various aspects, the service provider server 180 is adapted to receive and process various types of group transaction requests (e.g., bill payment requests, invoice payment requests, expense payment requests, group purchase requests, etc.) via the network 160 between one or more members of the user group 102 and merchant servers 140 and [0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests and [0044] - In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from the user group account or each member's own personal user account based on authorization parameters as provided by each member in the group information).
Sharma further teaches using the digital card, wherein the digital card facilitates facilitates [the transaction] (Sharma, [0091]).
Similar motivation and rationale is noted for the combination of Sharma to Teckchandani and Sharma and Sivaraman as per Claim 1, above. 
Sivaraman further teaches transmitting a ...respective group fund request, via the group transaction application..., to each of the associated electronic devices of the plurality of group users (Sivaraman, FIG. 2).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sharma and Sivaraman as per Claim 1, above. 

Regarding Claim 4, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Teckchandani further discloses wherein the payment is made to a merchant ([0039]).

Regarding Claim 5, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein each of the respective group fund requests comprise a description and an estimated cost of the group transaction (Sivaraman, col. 6, lines 66-col. 7, lines 7).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sharma and Sivaraman as per Claim 1, above. 

Regarding Claim 6, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the plurality of group users includes a group leader, the group leader responsible for forming the group and transmitting the group fund request. (Sivaraman, FIG. 2 – The first user decides to purchase a product (i.e., group leader) → The first user selects a predefined group → The app sends communication to each of the selected second users (i.e., forming the group and transmitting the group fund request)).

Regarding Claim 7, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
Teckchandani further discloses wherein contributing an amount of electronic currency to the group fund comprises each of the plurality of group users contributing an individual portion of electronic currency to the group fund ([0032] – process online financial transactions and hare payment for purchases (i.e., as constructed a form of electronic currency) and [0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases).

Regarding Claim 10, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions. (Sivaraman, col. 18, lines 25-31).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Regarding Claim 11, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
	Sharma further teaches facilitate the transaction... via the digital card (Sharma, [0091]).
Sivaraman further teaches wherein the group transaction application is configured to facilitate the group transaction... using near field communication. (Sivaraman, col. 8, lines 18-28).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Regarding Claim 12, 
Teckchandani and Sharma and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction (Sivaraman, col. 6, lines 42-63 – messages (i.e., comments) and  col. 11, lines 12-17).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teckchandani (US 2010/0121745 A1) in view of Sharma (US 2018/0082283 A1) and Sivaraman (US 9,990,620 B2) and further in view of Examiner’s Official Notice.

Regarding Claim 3,
Teckchandani and Sharma and Sivaraman disclose the method to Claim 7.
Teckchandani and Sharma and Sivaraman fail to explicitly disclose wherein the payment is made to another group fund. 
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the transaction arts to make payment to another group fund (i.e., a example a group of friends may be participating in a sports league in which the captain/leader accepts payments from each individual member of a given team.  That leader than pays the organization which acts as i.e., another group fund for organization and/or prize handouts at the end of the season.  These payments can be in person or via electronic payments).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Teckchandani and Sharma and Sivaraman to include the features as noted above.  One would have been motivated to combine the teachings to do so as it provides / allows organized structure of payment between entities.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teckchandani (US 2010/0121745 A1) in view of Sharma (US 2018/0082283 A1) and Sivaraman (US 9,990,620 B2) and further in view of Celkonas (US 2014/0058862 A1).

Regarding Claim 8,
Teckchandani and Sharma and Sivaraman disclose the method to Claim 7.
Teckchandani teaches concepts of the group fund, wherein each of the plurality of group of users [and] the individual portion of electronic currency contributed by the respective group user ([0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases);
Teckchandani and Sivaraman fails to explicitly disclose further comprising withdrawing electronic currency from the group fund, wherein each of the plurality of group users are authorized with withdraw only the individual portion of electronic currency...
However, in an analogous art, Celkonas teaches further comprising withdrawing “money” from the group fund, wherein each of the plurality of group users are authorized with withdraw only [a specified limit of “money”] (Celkonas, [0116]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution the individual portion of electronic currency contributed by the respective group user in the primary reference (i.e., Teckchandani in the combination of Teckchandani and Sharma and Sivaraman) for the withdraw only [a specified limit of money] of the secondary reference (i.e., Sivaraman)
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (i.e., wherein the withdrawing electronic currency is only for the individual portion of electronic currency contributed by the respective group user).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1).

Regarding Claim 13,
Chougule discloses a method of performing a group transaction (Abstract), the method comprising: 
forming a group using a group transaction application, wherein the group comprises a plurality of group users (FIG. 2 and FIG. 3 and [0035] – In an embodiment, the user 105 may initiate a payment group and may invite nearby users to join the payment group using their mobile devices and [0038]-[0041]); each of the plurality of group users having an associated electronic device configured to access the group transaction application, each of the associated electronic devices having a memory and display ([0017] - Each of the client devices 120, in various embodiments, may be implemented using any appropriate combination of hardware and/or software configured for wired and/or wireless communication over the network 160. In various examples, each of the client devices 120 may be implemented as one or more personal computers of a user group 102 (e.g., a group of users 102a, 102b, 102c) in communication with the network 160, such as the Internet. and [0019] - Each client device 120, in one embodiment, includes a user interface application 122, which may be utilized by one or more members of the user group 102 to conduct financial transactions with the service provider server 180 over the network 160. For example, the user interface application 122 may be implemented as a group accounting application to track, manage, and store information related to shared expenses among members of the user group 102 over the network 160. In one aspect, these shared expenses may be directly and/or automatically debited from a user group account and/or each member's personal user account via the user interface application 122);
 [and concepts of negotiation and establish a payment arrangement] ([0043]);
Chougule fails to explicitly disclose 
receiving transaction data from a merchant, wherein the transaction data identifies a plurality items for purchase and a cost of each item; 
displaying, via the display of each of the associated electronic devices, the transaction data from the merchant; 
selecting, by a first group user of the plurality of group users, via the associated electronic device of the first group user, one or more items of the plurality of items for payment by the first group user using an account of the first group user; and  
paying the merchant the cost of the items selected, wherein the paying to the merchant includes transferring an amount of electronic currency from the account of the first group user to a separate account of the merchant. 
However, in an analogous art, Dobson teaches a method of performing a group transaction (Abstract), the method comprising:
receiving transaction data from a merchant, wherein the transaction data identifies items for purchase and a cost of each item (FIG. 6A);
displaying, via the display of each of the associated electronic devices, the transaction data from the merchant (FIG. 6A-6C);  
selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user (FIG. 6B-6C); and
 paying the merchant the cost of the items selected, wherein the paying to the merchant includes transferring an amount of electronic currency from the account of the first group user to a separate account of the merchant (FIG. 6D).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the teachings of receiving transaction data... selecting... one or more items, and paying the merchant of the secondary reference (i.e., Dobson) for negotiation and payment arrangement of the primary reference (i.e., Chougule).
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 14,
Chougule and Dobson disclose the method to Claim 13.
Dobdon further teaches selecting, by a second group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user (FIG. 6B-6C and [0040] and [0042]); and
 paying the merchant the cost of the items selected wherein the paying to the merchant includes transferring an amount of electronic currency from the account of the second group user to the separate account of the merchant (FIG. 6D and [0040] and [0042]).
Similar motivation and rationale is noted for the combination of Dobson to Chougule and Dobson as per Claim 13, above. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1) and further in view of Bank et al. (US 2014/0074691 A1).

Regarding Claim 15,
Chougule and Dobson disclose the method to Claim 13.
	Chougule and Dobson fails to explicitly disclose wherein the transaction data form the merchant is received using near field communication. 
However, in an analogous art, Bank teaches wherein the transaction data form the merchant is received using near field communication (Bank, [0024]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Bank to transaction data of Chougule and Dobson to include wherein the transaction data form the merchant is received using near field communication
One would have been motivated to combine the teachings of Bank to Chougule and Dobson to do so as it provides / allows the user need not carry an actual credit card or debit card, while still being able to use an associated financial account to make payments (Bank, [0001]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1) and Bank et al. (US 2014/0074691 A1) and further in view of Yeager et al. (US 2019/0080312 A1)

Regarding Claim 16,
Chougule and Dobson and Bank disclose the method to Claim 13.
	Chougule and Dobson disclose a first group user (see Claim 13, above).
	Chougule and Dobson fails to explicitly disclose wherein the transaction data form the merchant is received using near field communication. 
However, in an analogous art, Bank teaches wherein paying the merchant the cost of the items is facilitated ...via near field communication (Bank, [0022]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Bank to transaction data of Chougule and Dobson to include wherein paying the merchant the cost of the items is facilitated ...via near field communication
One would have been motivated to combine the teachings of Bank to Chougule and Dobson to do so as it provides / allows the user need not carry an actual credit card or debit card, while still being able to use an associated financial account to make payments (Bank, [0001]).
Further, in an analogous art, Yeager teaches using a digital card stored in a digital wallet for the ... user via near filed communication (Yeager, [0029] and [0040]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Bank to transaction data of Chougule and Dobson and Bank to include wherein paying the merchant the cost of the items is facilitated ...via near field communication
One would have been motivated to combine the teachings of Yeager to Chougule and Dobson and Bank to do so as it provides / allows increased desire for seamless communication between different types of CRM software and POS systems and software, and payment card holders and businesses (Yeager, [0011]).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1) and further in view of Sivaraman (US 9,990,620 B2).

Regarding Claim 17, 
Chougule and Dobson disclose the method to Claim 13.
	Chougule and Dobson fails to explicitly disclose wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions.
However, in an analogous art, Sivaraman teaches wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions (Sivaraman, col. 18, lines 25-31).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sivaraman to group transaction application of Chougule and Dobson to include disclose wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions.
One would have been motivated to combine the teachings of Sivaraman to Chougule and Dobson to do so as it provides / allows sharing mobile payments among users (Sivaraman, col. 1, lines 15-18).

Regarding Claim 19, 
Chougule and Dobson disclose the method to Claim 13.
Chougule and Dobson fails to explicitly disclose wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction
However, in an analogous art, Sivaraman wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction (Sivaraman, col. 6, lines 42-63 – messages (i.e., comments) and  col. 11, lines 12-17).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sivaraman to the group transaction application of Chougule and Dobson to include wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction
One would have been motivated to combine the teachings of Sivaraman to Chougule and Dobson to do so as it provides / allows sharing mobile payments among users (Sivaraman, col. 1, lines 15-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627